

Exhibit 10.91
ANDEAVOR
NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM
(Effective January 1, 2018)


Andeavor’s director compensation program for 2018 provides for an annual
retainer of $295,000, payable $135,000 in cash and $160,000 in restricted stock
units (“RSUs”) representing the right to receive shares of common stock with
dividend equivalent rights. The RSUs vest one year from the date of grant, which
is typically the date of our annual meeting of stockholders.


In addition to the annual cash and equity retainers, the Board’s independent
Lead Director and Committee Chairs receive the following annual cash retainers:


Independent Lead Director


$75,000


Audit Committee Chair Retainer


$30,000


Compensation Committee Chair Retainer


$20,000


Environmental, Health, Safety and Security Committee Chair Retainer


$15,000


Governance Committee Chair Retainer


$15,000





Directors may elect to defer all or a portion of their cash retainers under the
Andeavor Board of Directors Deferred Compensation Plan. Amounts deferred under
such plan accrue interest at the prime rate published in the Wall Street Journal
on the last business day of the quarter plus two percentage points.


We reimburse our directors for travel and lodging expenses they incur in
connection with their attendance at meetings of the Board, meetings of our Board
committees and our annual meeting of stockholders.


We do not pay management directors for Board service in addition to their
regular employee compensation.






